Exhibit 10.1



Execution Version



SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT



THIS SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
entered into as of August 10, 2020 by and among THE ONE GROUP, LLC, a Delaware
limited liability company (the “Company”); the other Credit Parties signatory
hereto; the Lenders signatory hereto and GOLDMAN SACHS BANK USA, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

RECITALS

A.        The Credit Parties, Lenders and Administrative Agent are parties to a
certain Credit and Guaranty Agreement, dated as of October 4, 2019 (as amended
by that certain First Amendment to Credit and Guaranty Agreement, dated as of
May 8, 2020, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement), pursuant to which the Lenders have made certain
financial accommodations available to the Company;

B.         The Company has requested that the Lenders amend certain provisions
of the Credit Agreement, and subject to the terms and conditions hereof, the
Lenders executing this Amendment, which Lenders constitute the Requisite
Lenders, are willing to do so;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A.         AMENDMENTS

1.         Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definition thereto in proper alphabetical order:

“Net Leverage Ratio” means, as of any date of determination, the ratio of (i)(a)
Consolidated Total Debt as of such date minus (b) Qualified Cash as of such
date, to (ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
ending on such date (or if such date of determination is not the last day of a
Fiscal Quarter in respect of which financial statements and a compliance
certificate are being delivered, for the four-Fiscal Quarters period ending as
of the most recently concluded Fiscal Quarter for which financial statements
have previously been or were required to be delivered).

“Second Amendment Effective Date” means August 10, 2020.

2.         Section 1.1 of the Credit Agreement is hereby further amended by
amending and restating the definition of “Fee Letter” as set forth below:

“Fee Letter” means the amended and restated fee letter, dated as of the Second
Amendment Effective Date, between the Company and Administrative Agent.





--------------------------------------------------------------------------------

3.         Section 1.1 of the Credit Agreement is hereby further amended by
replacing the phrase “Section 6.8(b)” in the definition of “Consolidated Fixed
Charges” with the phrase “Section 6.8(a)”.

4.         Section 2.13(h) of the Credit Agreement is hereby amended by adding
the following sentence to the end of such section as follows:

Notwithstanding the foregoing, no prepayments shall be required pursuant to this
Section 2.13(h) from the Second Amendment Effective Date through March 31, 2022.

5.         Section 6.8(a) of the Credit Agreement is hereby amended by adding
the following sentence to the end thereof:

Notwithstanding the foregoing, solely for the purposes of testing the financial
covenant at the end of each Fiscal Quarter pursuant to this Section 6.8(a), the
Credit Parties shall not be required to comply with Section 6.8(a) for the
Fiscal Quarters ending June 30, 2020; September 30, 2020; December 31, 2020;
March 31, 2021; June 30, 2021; September 30, 2021 and December 31, 2021;
provided, that, for the avoidance of doubt, the Credit Parties shall continue to
be required to comply with any condition hereunder (whether in connection with
an incurrence test or otherwise) that requires pro forma compliance with the
Fixed Charge Coverage Ratio for any of such Fiscal Quarters.

6.         Section 6.8(b) of the Credit Agreement is hereby amended by replacing
such Section 6.8(b) in its entirety with the following:

(b)        Leverage Ratio.  Holdings shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
December 31, 2019, to exceed the correlative ratio indicated:



Fiscal Quarter
Ending

Leverage
Ratio

December 31, 2019, March 31, 2020

2.75:1.00

June 30, 2020

3.00:1.00

September 30, 2020, December 31, 2020

2.75:1.00

March 31, 2021

2.00:1.00

June 30, 2021

1.75:1.00

September 30, 2021

1.70:1.00

December 31, 2021

1.65:1.00





2

--------------------------------------------------------------------------------

Fiscal Quarter
Ending

Leverage
Ratio

March 31, 2022 and on the last day of any Fiscal Quarter ending thereafter

1.50:1.00



Notwithstanding the foregoing, solely for the purposes of testing the financial
covenant at the end of each Fiscal Quarter pursuant to this Section 6.8(b), the
Credit Parties shall not be required to comply with Section 6.8(b) for the
Fiscal Quarters ending June 30, 2020; September 30, 2020; December 31, 2020;
March 31, 2021; June 30, 2021; September 30, 2021 and December 31, 2021;
provided, that, for the avoidance of doubt, the Credit Parties shall continue to
be required to comply with any condition hereunder (whether in connection with
an incurrence test or otherwise) that requires pro forma compliance with the
Leverage Ratio for any of such Fiscal Quarters.



7.         Section 6.8(c) of the Credit Agreement is hereby amended by replacing
such Section 6.8(c) in its entirety with the following:

(c)        Maximum Consolidated Capital Expenditures.  Holdings shall not, and
shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year indicated below, in an aggregate amount for
Holdings and its Subsidiaries in excess of the corresponding maximum amount set
forth below opposite such Fiscal Year; provided, if any portion of such maximum
amount for any Fiscal Year or Fiscal Quarter, as applicable, (as adjusted in
accordance with this proviso) is not utilized, then an amount not utilized of up
to fifty percent (50)% of the maximum amount for such period permitted under
this clause (c) may be utilized in the immediately succeeding Fiscal Year solely
to the extent the maximum amount set forth below for such immediately succeeding
year has been utilized:



Fiscal
Year

Consolidated
Capital Expenditures

2020

$7,000,000

2021

$7,000,000

2022

$8,000,000





3

--------------------------------------------------------------------------------

Fiscal
Year

Consolidated
Capital Expenditures

2023 and for each Fiscal Year thereafter

$8,000,000



8.         Section 6.8(d) of the Credit Agreement is hereby amended by replacing
such Section 6.8(d) in its entirety with the following:

(d)        Minimum Consolidated Liquidity.  Holdings shall not permit
Consolidated Liquidity at any time to be less than (i) from the period through
the Closing Date through and including May 7, 2020, $1,500,000, (ii) from the
First Amendment Effective Date through and including December 31, 2021,
$4,000,000 and (iii) at all times thereafter, $1,500,000.

9.         Section 6.8 of the Credit Agreement is hereby amended by adding the
following new clause (e) as follows:

(e)        Net Leverage Ratio.  Holdings shall not permit the Net Leverage Ratio
as of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter
ending September 30, 2020 and ending with the Fiscal Quarter ending December 31,
2021, to exceed the correlative ratio indicated:



Fiscal Quarter
Ending

Net Leverage
Ratio

September 30, 2020

2.85:1.00

December 31, 2020

3.60:1.00

March 31, 2021

3.10:1.00

June 30, 2021

2.10:1.00

September 30, 2021

2.10:1.00

December 31, 2021

1.90:1.00



B.         CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Credit Parties shall have no
rights under this Amendment, until Administrative Agent shall have received (i)
reimbursement or payment of its costs and expenses



4

--------------------------------------------------------------------------------

incurred in connection with this Amendment or the Credit Agreement (including
reasonable fees, charges and disbursements of counsel to Administrative Agent);
and (ii) executed counterparts of (A) this Amendment from the Company, each
other Credit Party, each of the Guarantors and the Lenders and (B) the Fee
Letter from the Company, in each case, in form and substance satisfactory to
Administrative Agent.

C.         REPRESENTATIONS

To induce the Lenders and Administrative Agent to enter into this Amendment,
each Credit Party hereby represents and warrants to the Lenders and the
Administrative Agent that:

1.         Each of the Credit Parties and its Subsidiaries (a) is duly
organized, validly existing and in good standing (if applicable and provided
that an English Credit Party shall not be required at any time to make such good
standing representation and warranty) under the laws of its jurisdiction of
organization, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect;

2.         The execution, delivery and performance of this Amendment has been
duly authorized by all necessary action on the part of each Credit Party that is
a party hereto;

3.         After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and in the other Credit Documents
are true and correct in all material respects on and as of the Second Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date; and

4.         After giving effect to this Amendment, no Default or Event of Default
exists under the Credit Agreement, nor will any occur immediately after the
execution and delivery of this Agreement or by the performance or observance of
any provision hereof.

D.         OTHER AGREEMENTS

1.         Continuing Effectiveness of Credit Documents.  As amended hereby, all
terms of the Credit Agreement and the other Credit Documents shall be and remain
in full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the Credit Parties party thereto.  To the extent any
terms and conditions in any of the other Credit Documents shall contradict or be
in conflict with any terms or conditions of the Credit Agreement, after giving
effect to this Amendment, such terms and conditions are hereby deemed modified
and amended accordingly to reflect the terms and conditions of the Credit
Agreement as modified and amended hereby. Upon the effectiveness of this
Amendment such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as



5

--------------------------------------------------------------------------------

modified and amended hereby.

2.         Reaffirmation of Guaranty.  Each Guarantor consents to the execution
and delivery by the Credit Parties of this Amendment and the consummation of the
transactions described herein, and ratifies and confirms the terms of the
Guaranty to which such Guarantor is a party with respect to the indebtedness now
or hereafter outstanding under the Credit Agreement as amended hereby and all
promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Credit Parties to the Lenders or any
other obligation of the Credit Parties, or any actions now or hereafter taken by
the Lenders with respect to any obligation of the Credit Parties, the Guaranty
to which such Guarantor is a party (i) is and shall continue to be a primary
obligation of such Guarantor, (ii) is and shall continue to be an absolute,
unconditional, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its terms.
 Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of any Guarantor under the Guaranty to
which such Guarantor is a party.

3.         Acknowledgment of Perfection of Security Interest. Each Credit Party
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to Administrative Agent and the Lenders under the Credit Agreement
and the other Credit Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Credit Documents.

4.         Effect of Agreement.  Except as set forth expressly herein, all terms
of the Credit Agreement, as amended hereby, and the other Credit Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Credit Parties to the Lenders and
Administrative Agent, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.  The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Lenders under the Credit Agreement,
nor constitute a waiver of any provision of the Credit Agreement.  This
Amendment shall constitute a Credit Document for all purposes of the Credit
Agreement.

5.         Governing Law.   This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.

6.         No Novation.  This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement and the
other Credit Documents or an accord and satisfaction in regard thereto.

7.         Costs and Expenses.  The Credit Parties agrees to pay on demand all
costs and expenses of Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for Administrative
Agent with respect thereto.



6

--------------------------------------------------------------------------------

8.         Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission, electronic transmission (including
delivery of an executed counterpart in .pdf format) shall be as effective as
delivery of a manually executed counterpart hereof.

9.         Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.  No third party beneficiaries are intended in
connection with this Amendment.

10.       Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.

11.       Release.  (a) Each Credit Party hereby releases, acquits, and forever
discharges Administrative Agent and each of the Lenders, and each and every past
and present subsidiary, affiliate, stockholder, officer, director, agent,
servant, employee, representative, and attorney of Administrative Agent and the
Lenders (each a “Releasee”), from any and all claims, causes of action, suits,
debts, liens, obligations, liabilities, demands, losses, costs and expenses
(including attorneys' fees) of any kind, character, or nature whatsoever, known
or unknown, fixed or contingent, which such Credit Party may have or claim to
have now or which may hereafter arise out of or connected with any act of
commission or omission of Releasee existing or occurring on or prior to the date
of this Amendment or any instrument executed on or prior to the date of this
Amendment including, without limitation, any claims, liabilities or obligations
arising with respect to the Credit Agreement or the other of the Credit
Documents.  The provisions of this paragraph shall be binding upon each Credit
Party and shall inure to the benefit of Releasees, and their respective heirs,
executors, administrators, successors and assigns, and the other released
parties set forth herein.  No Credit Party is aware of any claim or offset
against, or defense or counterclaim to, any Credit Party’s obligations or
liabilities under the Credit Agreement or any other Credit Document.  The
provisions of this Section shall survive payment in full of the Obligations,
full performance of the terms of this Amendment and the Credit Documents, and/or
Administrative Agent’s or each Lender’s actions to exercise any remedy available
under the Credit Documents or otherwise.  Each Credit Party warrants and
represents that such Credit Party is the sole and lawful owner of all right,
title and interest in and to all of the claims released hereby and each Credit
Party has not heretofore voluntarily, by operation of law or otherwise, assigned
or transferred or purported to assign or transfer to any person any such claim
or any portion thereof.

[remainder of page intentionally left blank]





7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.



THE ONE GROUP, LLC, as the Company







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







THE ONE GROUP HOSPITALITY, INC., as Holdings







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







LITTLE WEST 12TH LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







BASEMENT MANAGER, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







MPD SPACE EVENTS, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer





[Signature Page to Second Amendment to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------

ONE 29 PARK MANAGEMENT, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK MIDTOWN HOLDINGS, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK MIDTOWN, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







ONE MARKS, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







WSATOG (MIAMI) LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK MIAMI, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







--------------------------------------------------------------------------------

STK MIAMI SERVICE, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK-LA, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK – LAS VEGAS, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK ATLANTA, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK ORLANDO LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK CHICAGO LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







--------------------------------------------------------------------------------

STK WESTWOOD, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK DENVER, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK DALLAS, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK REBEL AUSTIN, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK TEXAS HOLDINGS, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK TEXAS HOLDINGS II, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







--------------------------------------------------------------------------------

STK REBEL SAN DIEGO, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK ROOFTOP SAN DIEGO, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK IBIZA, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







THE ONE GROUP – STKPR, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







THE ONE GROUP - MENA, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







THE ONE GROUP - QATAR VENTURES, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







--------------------------------------------------------------------------------

THE ONE GROUP – MEXICO, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







SEAPORT REBEL RESTAURANT LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK NASHVILLE, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







TOG MARKETING LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK ASPEN, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







TOG ORLANDO F&B MANAGER LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







--------------------------------------------------------------------------------

KONA GRILL ACQUISITION, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







TOG KONA MACADAMIA, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







TOG KONA BALTIMORE, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







TOG KONA TEXAS, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







TOG KONA SUSHI, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







T.O.G. (UK) LIMITED







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







--------------------------------------------------------------------------------

HIP HOSPITALITY LIMITED







By:

/s/Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







T.O.G. (ALDWYCH) LIMITED







By:

/s/Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







CA ALDWYCH LIMITED







By:

/s/Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







9401415 CANADA LTD.







By:

/s/Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







TOG KONA TEXAS CONCESSION, LLC







By:

/s/Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







STK SCOTTSDALE, LLC







By:

/s/Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







--------------------------------------------------------------------------------

STK BELLEVUE, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







JEC II LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







KGA TEXAS, LLC







By:

/s/ Emanuel Hilario





Name:

Emanuel Hilario





Title:

Chief Executive Officer







--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Administrative Agent and as a



Lender







By:

/s/ Greg Watts





Name:

Greg Watts





Title:

Authorized Signatory



[Signature Page to Second Amendment to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------